DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “wherein the InfoFrame further includes an extended InfoFrame carrying extended InfoFrame data, wherein the extended InfoFrame further includes type information for identifying a type of the extended InfoFrame data and length information for identifying a length of the extended InfoFrame data, and wherein the extended InfoFrame data is High Dynamic Range (HDR) dynamic metadata” (claim 2-3 depends on claim 1)
independent claim 7: “wherein the InfoFrame further includes an extended InfoFrame carrying extended InfoFrame data, wherein the extended InfoFrame further includes type information for identifying a type of the extended InfoFrame data and length information for identifying a length of the extended InfoFrame data, and wherein the extended InfoFrame data is High Dynamic Range (HDR) dynamic metadata” (claims 8-9, 11 depends from claim 7)
independent claim 13: “wherein the InfoFrame further includes an extended InfoFrame carrying extended InfoFrame data, wherein the extended InfoFrame further includes type information for identifying a type of the extended InfoFrame data and length information for identifying a length of the extended InfoFrame data, and wherein the extended InfoFrame data is High Dynamic Range (HDR) dynamic metadata” (claims 15-16 depends from claim 13)
independent claim 14: “wherein the InfoFrame further includes an extended InfoFrame carrying extended InfoFrame data, wherein the extended InfoFrame further includes type information for identifying a type of the extended InfoFrame data and length information for identifying a length of the extended InfoFrame data, and wherein the extended InfoFrame data is High Dynamic Range (HDR) dynamic metadata” (claims 17-18 depends from claim 14)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484